DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 10, 11 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Application Publication 2005-149344 (hereinafter “Ohashi”) (see English translation of corresponding Japanese Application 2003-388819).
 	Regarding claim 1, Ohashi discloses an image processing apparatus (printer body 1000 (paragraph [0007])), comprising:
	- an image processing unit (CPU 101 (paragraph [0008])); and
	- a controller (controller 100 (paragraph [0007])) configured to:
	- receive biometric information for a user for a logon operation (fingerprint sensor unit 1100 receives fingerprint information read by fingerprint sensor and uses it for fingerprint authentication (paragraph [0008]); fingerprint authentication processing program causes CPU to execute processing procedure (paragraph [0009]));
	- re-order user record entries in a table when a predetermined condition is satisfied, each record entry in the table including reference biometric information in association with user information, the re-ordering being based on user information stored in the user record entries (feature quantity data (user frequency information in association with user corresponding to fingerprint information) in ROM 102 rearranged according to access frequency (paragraph [0021]); ordering of entries switched when frequency amount of one entry becomes higher than the frequency amount of another entry (paragraph [0022], Fig. 7)); and 
	- perform an authentication operation after the re-ordering of user record entries in the table, the authentication operation including comparing the received biometric information to reference biometric information in user record entries in the table (in authentication, feature amount data extracted from fingerprint image data read by fingerprint sensor unit is compared with feature amount data group extracted from feature amount database (paragraph [0015]); when rearranging feature amount data, result of rearrangement reflected at the time of next authentication, so that authentication time is shortened (paragraph [0022])).
 	Regarding claim 2, Ohashi further comprises:
	- a storage unit for storing the table (feature amount database created in HDD 900, data necessary for authentication downloaded from database into ROM 102 (paragraph [0021])).
 	Regarding claim 3, Ohashi disclose: wherein the predetermined condition is a change being made to the user information stored in at least one user record entry in the table (ordering of entries switched when frequency amount of one entry becomes higher than the frequency amount of another entry (paragraph [0022], Fig. 7)).
	Regarding claim 4, Ohashi discloses: wherein
	- the user information in each user record entry includes a user identification (Fig. 7 shows frequency amounts corresponding to user entries), and
	- the predetermined condition is receiving a print job associated with a user identification corresponding to a user identification in a user record entry stored in the table (controller receives print request transmitted from host computer 2000 and starts print output control (paragraph [0014])).
 	Regarding claim 6, Ohashi discloses: wherein the user information in each user record entry includes login count information indicating how many times a user associated with the user record entry has logged on in the past (feature quantity data corresponds to authentication (i.e., successful login) frequency of a user (paragraph [0022])).
 	Regarding claim 10, Ohashi discloses: wherein the image processing unit comprises at least one of a printer unit, a document scanner, and a facsimile machine (image forming unit 300 for forming visible image on image carrier based on print data, fixing unit 400 for fixing formed visible image on printing paper (paragraph [0007])).
 	Regarding claim 11, Ohashi further comprises:
	- a biometric information reader configured to provide the biometric information of the user for the logon operation (fingerprint sensor unit 1100 receives fingerprint information read by fingerprint sensor and uses it for fingerprint authentication (paragraph [0008])).
 	Regarding claim 20, Ohashi discloses an authentication method for an image processing apparatus (printer body 1000 (paragraph [0007])), the authentication method comprising:
	- receiving biometric information for a user for a logon operation (fingerprint sensor unit 1100 receives fingerprint information read by fingerprint sensor and uses it for fingerprint authentication (paragraph [0008]); fingerprint authentication processing program causes CPU to execute processing procedure (paragraph [0009]));
	- re-ordering user record entries in a table when a predetermined condition is satisfied, each record entry in the table including reference biometric information in association with user information, the re-ordering being based on user information in the user record entries (feature quantity data (user frequency information in association with user corresponding to fingerprint information) in ROM 102 rearranged according to access frequency (paragraph [0021]); ordering of entries switched when frequency amount of one entry becomes higher than the frequency amount of another entry (paragraph [0022], Fig. 7)); and
	- performing an authentication operation after the re-ordering of user record entries in the table, the authentication operation including comparing the received biometric information to reference biometric information in user record entries in the table (in authentication, feature amount data extracted from fingerprint image data read by fingerprint sensor unit is compared with feature amount data group extracted from feature amount database (paragraph [0015]); when rearranging feature amount data, result of rearrangement reflected at the time of next authentication, so that authentication time is shortened (paragraph [0022])).
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ohashi as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2017/0371606 (hereinafter “Saka”).
 	Regarding claim 9, Ohashi does not expressly disclose: a network interface communicatively connected to a server.
 	Saka discloses an image forming apparatus (MFP 100) including an HDD 115 for storing biometric information including a fingerprint.  Such data may alternatively be stored in an external device such as a server connected to the MFP via a network.  In such case, authentication portion 51 (included in CPU 111 of MFP (paragraph [0044])) may request the external device to execute an authentication process, and may receive a result of the authentication process executed by the external device from the external device (paragraph [0047]).
 	In view of Saka, one of ordinary skill in the art would have recognized that the authentication processing and storage of biometric information used in the authentication process may be provided in a server or other external device as an alternative to the image processing apparatus, so as to ease the processing and storage load on the image processing apparatus.  Therefore, providing communicative connection to a server, as taught by Saka, would have been an obvious modification to one of ordinary skill in the art.
10.	Claims 12-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi in view of Saka.
 	Regarding claim 12, Ohashi discloses an image processing system (printer system (paragraph [0007], Fig. 1), comprising:
	- an image processing apparatus (printer body 1000 (paragraph [0007])); wherein the image processing apparatus includes a controller (controller 100 (paragraph [0007])) configured to:
	- receive biometric information for a user for a logon operation (fingerprint sensor unit 1100 receives fingerprint information read by fingerprint sensor and uses it for fingerprint authentication (paragraph [0008]); fingerprint authentication processing program causes CPU to execute processing procedure (paragraph [0009]));
	- re-order user record entries in a table when a predetermined condition is satisfied, each record entry in the table including reference biometric information in association with user information, the re-ordering being based on user information stored in the user record entries (feature quantity data (user frequency information in association with user corresponding to fingerprint information) in ROM 102 rearranged according to access frequency (paragraph [0021]); ordering of entries switched when frequency amount of one entry becomes higher than the frequency amount of another entry (paragraph [0022], Fig. 7)); and 
	- perform an authentication operation after the re-ordering of user record entries in the table, the authentication operation including comparing the received biometric information to reference biometric information in user record entries in the table (in authentication, feature amount data extracted from fingerprint image data read by fingerprint sensor unit is compared with feature amount data group extracted from feature amount database (paragraph [0015]); when rearranging feature amount data, result of rearrangement reflected at the time of next authentication, so that authentication time is shortened (paragraph [0022])).
 	Ohashi does not expressly disclose a server communicatively connected to the image processing apparatus.
	Saka discloses an image forming apparatus (MFP 100) including an HDD 115 for storing biometric information including a fingerprint.  Such data may alternatively be stored in an external device such as a server connected to the MFP via a network.  In such case, authentication portion 51 (included in CPU 111 of MFP (paragraph [0044])) may request the external device to execute an authentication process, and may receive a result of the authentication process executed by the external device from the external device (paragraph [0047]).
 	In view of Saka, one of ordinary skill in the art would have recognized that the authentication processing and storage of biometric information used in the authentication process may be provided in a server or other external device as an alternative to the image processing apparatus, so as to ease the processing and storage load on the image processing apparatus.  Therefore, providing communicative connection to a server, as taught by Saka, would have been an obvious modification to one of ordinary skill in the art.
 	Regarding claim 13, Ohashi discloses: wherein the controller is in the image processing apparatus (printer body has controller for controlling the whole printer (paragraph [0007])).
 	Regarding claim 14, Saka discloses: wherein the controller is in the server (authentication portion 51 (included in CPU 111 of MFP (paragraph [0044])) may request the external device to execute an authentication process, and may receive a result of the authentication process executed by the external device from the external device (paragraph [0047]); by executing the authentication process, the external device inherently provide control of the authentication process).
 	Regarding claim 15, Ohashi disclose: wherein the predetermined condition is a change being made to the user information stored in at least one user record entry in the table (ordering of entries switched when frequency amount of one entry becomes higher than the frequency amount of another entry (paragraph [0022], Fig. 7)). 
 	Regarding claim 16, Ohashi discloses: wherein
	- the user information in each user record entry includes a user identification (Fig. 7 shows frequency amounts corresponding to user entries), and
	- the predetermined condition is receiving a print job associated with a user identification corresponding to a user identification in a user record entry stored in the table (controller receives print request transmitted from host computer 2000 and starts print output control (paragraph [0014])).
 	Regarding claim 18, Ohashi discloses: wherein the user information in each user record entry includes login count information indicating how many times a user associated with the user record entry has logged on in the past (feature quantity data corresponds to authentication (i.e., successful login) frequency of a user (paragraph [0022])).	
Allowable Subject Matter
11.	Claims 5, 7, 8, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12.	The following is a statement of reasons for the indication of allowable subject matter:  
 	Regarding claims 5 and 17, the cited prior art fails to disclose or suggest Applicant’s image processing apparatus according to claim 1, or image processing system according to claim 12, “wherein the user information in each user record entry includes last login information reflecting the last time and date of a logon operation for a user associated with the user record entry.”
 	Regarding claims 7 and 19, the cited prior art fails to disclose or suggest Applicant’s image processing apparatus according to claim 1, or image processing system according to claim 12, “wherein the user information in each user record entry includes an attendance flag value indicating whether or not a user associated with the user record entry is at work.”
 	Regarding claim 8, the cited prior art fails to disclose or suggest Applicant’s image processing apparatus according to claim 1, “wherein the predetermined condition is receiving a portion of a user identification input by the user in the logon operation, and the re-ordering of user record entries in the table is based on a comparison of the portion of the user identification input by user in the logon operation to user identification information contained in the user record entries.”
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436. The examiner can normally be reached Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D LEE/Primary Examiner, Art Unit 2677